GUY, J.
This action is brought to recover for goods sold and delivered; the complaint alleging that plaintiff is a Massachusetts corporation. The answer is a general denial.
Plaintiff proved by one of its clerks that the order was received from a salesman of plaintiff, whose duty it was to attend to the shipment of goods, and that the contract was performed in this city, by delivery of the goods here. It was also proved that plaintiff has an office here, employs salesmen, receives orders here, and does business within the state. There was no proof that business done here was subject to approval at the home office in Massachusetts.
Defendant moved to dismiss the complaint on the ground that the plaintiff, a foreign corporation, having proved that it was doing business within the state by making a contract to be executed here, and having failed to produce a certificate showing payment of the license fee imposed by this state, could not maintain this action. The motion should have been granted. See Wood & Selick v. Ball, 190 N. Y. 217; Schwartzwaelder Co. v. Silverman, 134 N. Y. Supp. 1114.
Judgment reversed, and a new trial granted, with costs to appellant to abide the event. All concur.